Name: Commission Implementing Regulation (EU) NoÃ 242/2013 of 18Ã March 2013 amending for the 189th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 19.3.2013 EN Official Journal of the European Union L 75/25 COMMISSION IMPLEMENTING REGULATION (EU) No 242/2013 of 18 March 2013 amending for the 189th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a), 7(1)(b) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 March 2013 the Sanctions Committee of the United Nations Security Council (UNSC) decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply after considering the de-listing request submitted by this person and the Comprehensive Report of the Ombudsperson established pursuant to UNSC Resolution 1904(2009). (3) Latvia requested that the address details concerning its competent authorities should be amended. (4) Annexes I and II to Regulation (EC) No 881/2002 should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 881/2002 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation. (2) Annex II is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX I Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Mamoun Darkazanli (alias (a) Abu Ilyas, (b) Abu Ilyas Al Suri, (c) Abu Luz, (d) Abu Al Loh, (e) Abu Ylias). Address: Uhlenhorster Weg 34, Hamburg, 22085 Germany. Date of birth: 4.8.1958. Place of birth: Damascus, Syria. Nationality: (a) Syrian, (b) German. Passport No: 1310636262 (German passport expired on 29.10.2005). National identification No: 1312072688 (German identity card expired on 29.10.2005). Other information: Fathers name is Mohammed Darkazanli. Mothers name is Nur Al-Huda Sheibani Altgelbi. Date of designation referred to in Article 2a(4)(b): 17.10.2001. ANNEX II Annex II to Regulation (EC) No 881/2002 is amended as follows: The address details under the heading Latvia shall be replaced with: Latvijas Republikas Ãrlietu Ministrija K.ValdemÃ ra iela 3 RÃ «ga LV-1395, Latvija Tel: (+371) 67 016 201 Fax: (+371) 67 828 121 mfa.cha@mfa.gov.lv NoziedzÃ «gi iegÃ «tu lÃ «dzekÃ ¼u legalizÃ cijas novÃ rÃ ¡anas dienests RaiÃ a bulvÃ ris 15 RÃ «ga LV-1050, Latvija Tel: (+371) 67 044 430 Fax: (+371) 67 324 497 kd@kd.gov.lv